UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-2385


JOHN PAUL TURNER,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; AUGUSTA COUNTY CIRCUIT           COURT;
COURT OF APPEALS OF VIRGINIA; GOVERNOR OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00594-SGW)


Submitted:   January 28, 2009            Decided:   February 11, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Turner appeals the district court’s order

granting his request to proceed in forma pauperis but dismissing

this case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal

is   frivolous.   Accordingly,    we   dismiss    the   appeal    for   the

reasons stated by the district court.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                  2